Name: 93/180/EEC: Commission Decision of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-03-30

 Avis juridique important|31993D018093/180/EEC: Commission Decision of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC Official Journal L 075 , 30/03/1993 P. 0021 - 0025COMMISSION DECISION of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC(93/180/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas since 28 February 1993 several outbreaks of foot-and-mouth disease have been declared in several regions in Italy; Whereas the Commission has sent missions to Italy to examine the foot-and-mouth disease situation; Whereas the foot-and-mouth disease situation in Italy is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products; Whereas the Commission has adopted Decision 93/168/EEC (4), in order to prevent the spread of infection to other Member States; Whereas the evolution of the situation in Italy is such as to permit trade in live animals and certain products from parts of Italy which are not affected by disease and certain products produced before the introduction of infection; Whereas Italy has taken measures in accordance with Council Directive 85/511/EEC (5) of 18 November 1985 introducing Community measures controlling foot-and-Mouth Disease, as last amended by Directive 92/380/EEC (6), and furthermore has introduced further measures within the affected areas; Whereas, however, in order to prevent the spread of disease to other parts of Italy it is necessary that Italy should introduce appropriate measures of an equivalent level; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Italy shall not send live animals of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex, to other Member States. 2. The health certificates provided for in Council Directive 64/432/EEC (7) accompanying live bovine and porcine animals consigned from Italy and Council Directive 91/68/EEC (8) accompanying live ovine and caprine animals consigned from Italy shall bear the following words: 'Animals conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regards to foot-and-mouth disease in Italy.' 3. Italy shall ensure that health certificates for biungulates, other than those covered by the certificates mentioned in paragraph 2, shall bear the following words: 'Live biungulates conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' Article 2 1. Italy shall not send fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in the Annex or obtained from animals originating in those parts of Italy to other Member States. 2. The prohibitions provided for in paragraph 1 shall not apply to: (a) fresh meat obtained before 1 February 1993, provided that the meat is clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade; (b) fresh meat obtained from cutting plants under the following conditions: - only fresh meat as described in paragraph (a) or fresh meat obtained from animals reared and slaughtered outside the prohibited area will be processed in this establishment, - all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in fresh meat (9), - the plant will be operated under strict veterinary control, - the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 3. The health certificate provided for in Directive 64/433/EEC and accompanying fresh meat consigned from Italy, shall bear the following words: 'Meat conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease.' Article 3 1. Italy shall not send meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of Italy listed in the Annex or prepared using meat obtained from animals originating in those parts of Italy to other Member States. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC (10), or to meat products as defined in Council Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (11), which have been subjected during preparation, uniformly throughout the substance, to a pH value of less than 6. 3. The prohibitions described in paragraph 1 shall not apply to: (a) meat products prepared before 1 February 1993, provided that the meat products are clearly identified, and transported and stored separately from meat products which are not destined for intra-Community trade; (b) meat products prepared in establishments under the following conditions: - all fresh meat used in the establishment must conform to the conditions of Article 2 (2) or be obtained from animals reared and slaughtered outside the prohibited area, - all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the prohibited area, - all meat products must bear the health mark in accordance with Chapter VI of Annex A to Directive 77/99/EEC, - the establishment will be operated under strict veterinary control, - the meat products must be clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions; (c) meat products prepared in the parts of the territory which are not subject to restrictions using meat obtained before 1 February 1993 from parts of the territory which become the subject of restrictions, provided that the meat and meat products are clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade. 4. The health certificate provided for in Directive 77/99/EEC and accompanying meat products consigned from Italy, shall bear the following words: 'Products conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' Article 4 1. Italy shall not send milk from those parts of its territory listed in the Annex to other Member States. 2. Prohibitions described in paragraph 1 shall not apply to cow's milk which has been subjected to heat treatment at a temperature of, at least, 71,7 °C for 15 seconds or an equivalent treatment. 3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments under the following conditions: - all milk used in the establishment must conform to the conditions of paragraph 2 or be obtained from animals outside the prohibited area, - the establishment will be operated under strict veterinary control, - the milk must be clearly identified and transported and stored separately from milk and milk products which is not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 4. Italy shall ensure that health certificates for milk to be sent other Member States shall bear the following words: 'Milk conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' Article 5 1. Italy shall not send milk products from those parts of its territory listed in the Annex to other Member States. 2. Prohibitions described in paragraph 1 shall not apply to: (a) milk products produced before 1 February 1993; (b) milk products subjected to heat treatment at a temperature of, at least, 71,7 °C for 15 seconds, or an equivalent treatment; (c) milk products prepared from milk which has been subjected to the heat treatment described in Article 4 (2). 3. The prohibitions described in paragraph 1 shall not apply to: (a) milk products prepared in establishments under the following conditions: - all milk used in the establishment will conform to the conditions of Article 4 (2) or be obtained from animals outside the prohibited area, - all milk products used in the final product will conform to the conditions of paragraph 2 or be made from milk obtained from animals outside the prohibited area, - the establishment will be operated under strict veterinary control, - the milk products must be clearly identified and transported and stored separately from milk and milk products which are not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will commmunicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions; (b) milk products prepared in the parts of the territory which are not subject to restrictions using milk obtained before 1 February 1993 from parts of the territory which become the subject of restrictions, provided that the milk products are clearly identified, and transported and stored separately from milk products which are not destined for intra-Community trade. 4. Italy shall ensure that health certificates for milk products to be sent to other Member States shall bear the following words: 'Milk products conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' Article 6 1. Italy shall not send semen and embryos of the bovine, ovine, caprine and porcine species and other blungulates from those parts of its territory listed in the Annex, to other Member States. 2. This prohibition shall not apply to frozen bovine semen and bovine embryos produced before 1 February 1993. 3. The health certificate provided for in Council Directive 88/407/EEC (12), and accompanying frozen bovine semen consigned from Italy, shall bear the following words: 'Frozen bovine semen conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' 4. The health certificate provided for in Council Directive 89/556/EEC (13), and accompanying bovine embryos consigned from Italy, shall bear the following words: 'Bovine embryos conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy.' Article 7 1. Italy shall not send hides and skins of the bovine, ovine, caprine and porcine species and other blungulates from those parts of its territory listed in the Annex, to other Member States. 2. This prohibition shall not apply to hides and skins which have undergone the following treatment: - initial processing of the hides with lime at pH 12 to 13 for one day (8 to 10 hours) followed by proper neutralization of the time and subsequent treatment with acid at pH 1 to 3 for one day (8 to 10 hours), - care must be taken to effectively separate treated hides from untreated hides. 3. Italy shall ensure that health certificates for hides and skins to be sent to other Member States shall be accompanied by a certificate which bears the following words: 'Hides and skins conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regards to foot-and-mouth disease in Italy.' Article 8 Italy shall ensure that vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection. Particular attention shall be paid to vehicles circulating in the parts of the territory listed in the Annex. Article 9 1. Italy shall not send animal products, of the bovine, ovins, caprine and porcine species and other blungulates, not mentioned in Article 2, 3, 4, 5, 6 and 7 from those parts of its territory listed in the Annex to other Member States. 2. The prohibitions mentioned in paragraph 1 shall not apply to animal products refered to in paragraph 1 which have been subjected to: - heat treatment in a hermetically-sealed container with an Fo value of 3,00 or more, or - heat treatment in which the centre temperature is raised to at least 70 °C. 3. Italy shall ensure that health certificates for animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by a certificate which bears the following words: 'Animal products conforming to Commission Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regards to foot-and-mouth disease in Italy.' Article 10 Italy shall introduce appropriate measures of an equivalent level to ensure that the disease is not spread from those parts of its territory which are subject to restrictions to other parts. Article 11 Decision 93/168/EEC is hereby repealed. Article 12 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 13 This Decision shall apply until 30 April 1993. Article 14 This Decision is addressed to the Member States. Done at Brussels, 26 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 69, 20. 3. 1993, p. 45. (5) OJ No L 315, 26. 11. 1985, p. 11. (6) OJ No L 198, 17. 7. 1992, p. 54. (7) OJ No 121, 29. 7. 1964, p. 1977/64. (8) OJ No L 46, 19. 2. 1991, p. 19. (9) OJ No 121, 29. 7. 1964, p. 2012/64. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1) and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35). (10) OJ No L 47, 21. 2. 1980, p. 4. (11) OJ No L 26, 31. 1. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1) and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35). (12) OJ No L 194, 22. 7. 1988, p. 10. (13) OJ No L 302, 19. 10. 1989, p. 1. ANNEX Parts of the territory of Italy subject to prohibitions The provinces of: Reggio di Calabria Catanzaro Cosenza Potenza Matera Lecce Taranto Foggia Brindisi Bari Avellino Benevento Caserta Napoli Salerno Verona